Per Curiam.
{¶ 1} In November 2002, the Lake County Court of Common Pleas convicted appellant, Shane R. Elersic, of burglary and an accompanying firearm specification and sentenced him to prison.
{¶ 2} In May 2003, Elersic filed a petition in the Court of Appeals for Trumbull County for a writ of habeas corpus to compel appellee, Trumbull Correction Institute Warden Julius Wilson, to release him from prison. Elersic claimed that he was entitled to the writ because he had been denied his right to a speedy trial. Elersic further claimed that his conviction had violated his constitutional right against double jeopardy. Wilson moved to dismiss Elersic’s petition. On August 11, 2003, the court of appeals sua sponte dismissed the petition.
{¶ 3} We affirm the judgment of the court of appeals. Elersic’s speedy-trial and double-jeopardy claims are not cognizable in habeas corpus. Travis v. Bagley (2001), 92 Ohio St.3d 322, 323, 750 N.E.2d 166 (speedy trial); Howard v. Randle, 95 Ohio St.3d 281, 2002-Ohio-2122, 767 N.E.2d 268, ¶ 6 (double jeopardy). Elersic had adequate remedies in the ordinary course of the law to raise these claims.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.